Citation Nr: 0808937	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-38 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from September 1977 to 
September 1980 and from April 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for bilateral hearing loss 
and assigned a noncompensable (0 percent) disability rating, 
effective from August 1, 2001.  In June 2007, the Board 
remanded this matter for further evidentiary development.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss has 
been manifested by no more than Level II auditory acuity in 
the right ear, and by Level II auditory acuity in the left 
ear, since August 1, 2001.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss have not been met at any time since 
August 1, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In April 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  This letter informed him that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
records in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
it was his responsibility to send medical records or to 
provide a properly executed release so VA could request 
records for him.  He was also asked to provide to provide any 
evidence in his possession that pertained to your claim. 

The Board finds that the content of the April 2005 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  The veteran was advised of his opportunities to 
submit additional evidence.  Subsequently, an August 2006 
SSOC provided him with yet an additional 60 days to submit 
more evidence, as well as the June 2007 remand which provided 
him with additional time to submit more evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In addition, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained , and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. Jan. 30, 2008).  In this regard, the notifications to 
the veteran were entirely adequate to inform him, or any 
reasonable person for that matter, of what was required, and 
that he needed to provide evidence with regard to how his 
disabilities affect him in his everyday, daily life.  There 
is no prejudicial error shown. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The record reflects that the veteran 
was notified of the Dingess information by letters dated in 
March 2006 and June 2007.  Moreover, since the claims herein 
are being denied, such matters are moot.

II.  Factual Background

A VA audiological examination in September 2002 revealed pure 
tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 hertz (Hz) as follows: 10, 5, 20, and 
40, for an average of 19, and pure tone thresholds for the 
left ear, in decibels, at 1000, 2000, 3000, and 4000 Hz as 
follows 15, 10, 20, and 40 , for an average of 21.  Speech 
recognition scores using the Maryland CNC Test were 96 
percent in the right ear and 96 percent in the left ear.

November 2004 VA audiological examination revealed pure tone 
thresholds for the right ear, in decibels, at 1000, 2000, 
3000, and 4000 Hz as follows: 20, 15, 30, and 40, for an 
average of 26, and pure tone thresholds for the left ear, in 
decibels, at 1000, 2000, 3000, and 4000 Hz as follows 20, 10, 
25, and 40 , for an average of 24.  Speech recognition scores 
using the Maryland CNC Test were 94 percent in the right ear 
and 94 percent in the left ear.

Another VA audiological examination, in July 2007, revealed 
pure tone thresholds for the right ear, in decibels, at 1000, 
2000, 3000, and 4000 Hz as follows: 25, 25, 35, and 45, for 
an average of 33, and pure tone thresholds for the left ear, 
in decibels, at 1000, 2000, 3000, and 4000 Hz as follows 25, 
25, 30, and 45 , for an average of 31.  Speech recognition 
scores using the Maryland CNC Test were 86 percent in the 
right ear and 86 percent in the left ear.

III.  Analysis

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The assignment of disability ratings for impairment of 
hearing acuity is derived by the mechanical application of 
the Rating Schedule to the numeric designations assigned, 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).

The veteran contends he should be entitled to a compensable 
rating for his service-connected bilateral hearing loss, 
which has been rated by the RO under the provisions of 
Diagnostic Code 6100.  The Rating Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (at Levels I through XI) for hearing impairment.  
Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment in both ears. See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86 apply to exceptional 
patterns of hearing impairment; however, such patterns of 
hearing impairment are not shown in this case, and therefore 
those provisions are not applicable.

The most reliable and probative evidence of record consists 
of the VA audiological test results of September 2002, 
November 2004, and July 2007.  Evaluating these VA 
audiological test results, the Board finds that when the pure 
tone threshold averages and the speech recognition scores for 
the right ear from the VA examinations are applied to Table 
VI (Numeric Designation of Hearing Impairment Based on Pure 
Tone Threshold Average and Speech Discrimination), the 
numeric designation of hearing impairment is level I for 
September 2002 and November 2004 and level II for July 2007.  
When the pure tone threshold averages and speech recognition 
scores for the left ear from the VA examinations are applied 
to Table VI, the numeric designation of impairment is level I 
for September 2002 and November 2004 and level II for July 
2007.  When these numeric designations for the right and left 
ears from the three VA examinations are applied to Table VII 
(Percentage Evaluation for Hearing Impairment-Diagnostic Code 
6100), the percentage of disability for hearing impairment is 
0 percent, and a compensable rating is not warranted.  See 38 
C.F.R. § 4.85, Diagnostic Code 6100.

As noted above, the evaluation of hearing loss is reached by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann, 3 Vet. App. at 349.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  Although the 
veteran's bilateral hearing loss has increased since August 
2001, his degree of bilateral hearing loss has failed, thus 
far, to meet the standards for a compensable evaluation 
during all three VA examinations.  Under these circumstances, 
there is no basis for assignment of a compensable rating for 
bilateral hearing loss at any point since August 1, 2001.  As 
a result, a staged rating is not warranted under Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Thus, the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for a compensable rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.


________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


